Citation Nr: 1440527	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-04 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel
INTRODUCTION

The Veteran served on active duty from April 1963 to February 1967, with Reserve service thereafter.

This matter comes to the Board of Veterans' Appeals (Board) from June 2010 and February 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims of service connection for Meniere's disease and hypertension on a direct basis.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in February 2013.  A transcript of the hearing has been associated with the claims file. 


REMAND

The Veteran contends that he experiences hypertension and Meniere's disease as a direct result of his time in service.  In addition, VA examiners and treatment providers have raised the possibility that the Veteran developed hypertension secondary to his service-connected diabetes mellitus and Meniere's disease secondary to his service-connected hearing loss and tinnitus.

Service treatment records from the Veteran's period of active military service do not reflect any findings or complaints of high blood pressure, dizziness, or any other symptoms of Meniere's disease or hypertension.  On a November 1991 report of medical history conducted during his Reserve service, the Veteran responded "Yes" when asked if he experienced dizziness or fainting spells; however, the examiner noted at the time that he reported only one episode of fainting due to blood loss.  No chronic dizziness was noted.  Post-service treatment records reflect that the Veteran was hospitalized in March 1973 for complaints of absent vision, diplopia, syncope, and dizziness with loss of consciousness; no diagnosis of Meniere's disease was assigned at that time.  He was first diagnosed with hypertension in August 1997 and has received treatment for the disorder since that time.  He was seen by an audiologist in November 2009 for complaints of "chronic intermittent vertigo" and was seen on several occasions in February 2010 for evaluation of vertigo.  

At an otolaryngology consult in February 2011, the Veteran complained of vertigo for 40 years with accompanying ear pain and headaches.  He was diagnosed at that time with hearing loss and vertigo, with a questionable migraine component.  At a neurology consult in March 2011, the Veteran made similar complaints, although at that time he reported experiencing vertigo for approximately 20 years.  The examining neurologist found the Veteran to have multiple risk factors for dizziness and unsteadiness, including bilateral knee replacements and peripheral neuropathy, but also found that his complained-of symptoms "may suggest Meniere's disease."  However, no diagnosis was formally assigned.  Similarly, the Veteran was seen for otolaryngology, audiology, and neurology consults in February 2012 for complaints of "longstanding vertigo"; the audiologist noted that "active Meniere's disease" was present, but the neurologist and otolaryngologist only found a questionable diagnosis of Meniere's disease.  

The Veteran has been provided with multiple VA examinations concerning both his hypertension and audiological disorders.  In that connection, at a June 2011 general medical examination, the VA examiner noted that the Veteran had been diagnosed with hypertension since 1997 and with diabetes mellitus since 2009.  The examiner opined that the hypertension is not a "complication" of the diabetes mellitus, given that hypertension was diagnosed 12 years prior to diabetes.  The examiner also opined that the Veteran's hypertension is not aggravated by his diabetes mellitus.  However, the examiner did not provide a rationale for this opinion and did not offer an opinion as to whether it is at least as likely as not that the Veteran's hypertension began or is otherwise etiologically linked to his time on active duty.  Similarly, despite noting the Veteran's complaints of vertigo and headaches at the July 2011 audiological examination, the examiner did not provide a diagnosis of Meniere's disease or otherwise offer an opinion concerning the diagnosis or etiology of the identified symptoms.  

The United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

The Board finds that a more complete medical opinion from a VA examiner is needed regarding the Veteran's claim for hypertension.  On remand, the agency of original jurisdiction (AOJ) must obtain an opinion from the VA examiner who conducted the June 2011 examination.  The examiner must specifically address whether the Veteran currently experiences hypertension that is directly related to his time on active duty or has been caused or aggravated by his service-connected diabetes mellitus.  The examiner must specifically discuss the Veteran's contentions that his hypertension began during service and that he was first diagnosed in 1968 in the context of any negative opinion.  See 38 U.S.C.A. § 5103A.  (If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the June 2011 VA examiner is unavailable or if such examination is needed to answer the questions posed.)

Regarding the Veteran's claim for service connection for Meniere's disease, the Board finds that although the July 2011 VA audiological examiner acknowledged the Veteran's complaints of chronic dizziness and vertigo, he did not indicate whether the Veteran currently experiences Meniere's disease or otherwise opine as to the diagnosis and etiology of the reported symptoms.  There is thus of record no adequately reasoned opinion as to whether the Veteran currently experiences Meniere's disease or any related disorder that is directly related to service or that has been caused or worsened by his service-connected hearing loss or tinnitus.  Thus, the VA medical opinions obtained to date are insufficient.  See 38 C.F.R. § 4.2 (2013) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  

Accordingly, remand is required to provide adequate medical examination and opinion concerning the Veteran's claim for service connection for Meniere's disease.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The examiner must conduct thorough examination of the Veteran and clarify whether he currently experiences Meniere's disease or, if not, must assign a diagnosis to account for his identified symptoms of vertigo and unsteadiness.  The examiner must specifically address whether any such diagnosed disorder is directly related to his time on active duty or has been caused or aggravated by his service-connected hearing loss and tinnitus.  The examiner must specifically discuss the Veteran's contentions that his dizziness and related symptoms began during service, as well as the February 2012 VA audiologist's finding of "active Meniere's disease," in the context of any negative opinion.  See 38 U.S.C.A. § 5103A. 

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran's claims file, including his complete service treatment records, must be referred to the examiner who provided the June 2011 VA examination.  The reviewer's report must reflect consideration of the Veteran's documented medical history and assertions.

The examiner must provide a well-reasoned opinion addressing whether it is at least as likely as not that the Veteran's hypertension began in or is otherwise directly related to his time on active duty.  The examiner must also provide a well-reasoned opinion as to whether it is at least as likely as not that hypertension was caused by or has been chronically worsened by his service-connected diabetes mellitus.  If the examiner finds the Veteran's hypertension to have been aggravated by his diabetes mellitus, she must specify the baseline of hypertension prior to aggravation, and the permanent, measurable increase in hypertension resulting from the service-connected diabetes mellitus.  Complete rationale for all opinions expressed must be provided.  

If the examiner is no longer available, the claims file should be referred to another qualified examiner to provide the requested opinion.  If, and only if, the initial examiner or substitute deems it necessary (in order to provide an informed opinion), another examination should be scheduled.

2.  The Veteran must be scheduled for VA examination to determine whether the Veteran currently experiences Meniere's disease.  If Meniere's disease is not found to be present, the examiner must provide a diagnosis to account for the Veteran's symptoms of dizziness and unsteadiness.  For any diagnosed Meniere's disease or any other such diagnosed disorder, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is attributable to the Veteran's time on active duty.  The Veteran's report that he first experienced dizziness, accompanied by ringing in his ears and pain, while in service, as well as the February 2012 VA audiologist's finding of "active Meniere's disease," must be discussed in the context of any negative opinion.

The examiner must also provide a well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any diagnosed Meniere's disease or any other such diagnosed disorder has been caused or made chronically worse by the Veteran's service-connected hearing loss and tinnitus.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  A well-reasoned opinion must be provided with a detailed explanation for all conclusions reached by the reviewer.  Citations to the record or relevant medical principles should be included as necessary to explain the opinion, and a complete rationale must be given for all opinions and conclusions expressed.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



